Citation Nr: 1828938	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  07-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a back disability, to include degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for hypertension (HTN). 


REPRESENTATION

Veteran represented by:	Stephen S. Pennington, Esq. 


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and February 2014 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this matter has an extensive procedural history, which has been recounted in previous Board decisions.  In pertinent part, however, the Board notes that, most recently, in December 2015, the Veteran appeared with his representative for a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.

The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As that person is no longer available, the Veteran was notified by a letter dated in July 2017 of his right to an additional hearing before a VLJ that will make a decision on this appeal.  In August 2017, the Veteran, by and through his representative, responded to the letter indicating his desire to be scheduled for another videoconference hearing before the Board.  

As the RO schedules Board videoconference hearings, a remand of this matter for the AOJ to schedule the requested hearing is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via videoconference.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




